Citation Nr: 1432839	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-50 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, status post right hip replacement ("right hip disability").

2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hypertension and assigned an initial evaluation of 10 percent, effective July 31, 2007; and denied service connection for degenerative joint disease, status post right hip replacement.  The Veteran contested the assigned 10 percent evaluation for his hypertension as well as the denial of service connection for a right hip disability.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regards to the Veteran's hypertension, his last VA examination to assess the severity of the condition was almost five years ago, in September 2009.  A remand is warranted to obtain a contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998).  In addition, in a December 2009 statement, the Veteran stated that his medication to control his hypertension had changed and increased.  Therefore, as the evidence suggests that the Veteran's hypertension may have worsened and his last VA examination was almost five years ago, a new VA examination to assess the current severity of his hypertension should be requested.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regards to the Veteran's right hip disability, the Board finds that the Veteran indicated that in 1977, while attending jump school in Fort Benning, Georgia, he injured his hip following a parachute jump when he landed on his right leg.  The Veteran's Form DD 214 shows that the Veteran entered active duty service in July 1978 and he had about two and a half months of prior inactive service.  His service treatment records include a June 1977 ROTC cadet examination.  The Board notes that the law specifically defines ROTC cadets as falling under either active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) during training (as distinguished from cadets at the federal service academies or candidates at the preparatory schools of the federal service academies, who are specifically defined as being in "active duty" status).  See 10 U.S.C.A. §§ 2101 et seq. (West 2002); 38 U.S.C.A. § 101(22)(D) (2013).  The record does not reflect that VA has made any attempt to verify any period of ACDUTRA or INADUTRA.  There is also no indication that VA has made any attempt to obtain any service treatment records and examination reports associated with such service.  As such records may show that a right hip disability was incurred or aggravated by a period of ACDUTRA or INACDUTRA, additional development is necessary to verify such service and to obtain any associated service treatment records and examination reports.  

The Board also finds that the Veteran's May 2008 and September 2009 VA examinations were inadequate to determine the etiology of the right hip disability.  The May 2008 VA examiner noted that the Veteran had a right hip replacement in July 2007, but failed to provide an opinion as to whether his right hip replacement was related to his service.  The September 2009 VA examiner found that the Veteran's service treatment records lacked any indication that the Veteran had any notable or bad landings.  In addition, VA examiner noted that the service treatment records included the Veteran's physical examinations from 1977, 1978, 1980 and 1985; the VA examiner found that the examinations made no abnormal findings regarding the Veteran's hip or any mention of hip complaints.  In concluding that the Veteran's right hip arthroplasty was not related to his time in service, the September 2009 VA examiner failed to address the Veteran's report of his in-service injury.  The Board notes that the VA examiner cannot ignore lay evidence of an in-service injury and base an opinion that there was no relationship to service solely on the lack of corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, the Board observes that the September 2009 VA examiner also failed to address a January 2009 positive opinion from the Veteran's private treating physician, Dr. Little, that concluded it was "probable that the stress placed on the lower extremity joints during training and jumps caused his early degenerative joint disease."  Therefore, as the VA examination opinions are inadequate, the Board finds that the record has insufficient evidence upon which to decide the claim.

On remand, a new VA examination should be obtained and the VA examiner should provide an opinion as to whether the Veteran's current right hip disability is etiologically related to service, including any verified period of active duty, ACDUTRA or INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact all appropriate records repositories, to include the National Personnel Records Center (NPRC), and request verification of any period of the Veteran's ACDUTRA or INACDUTRA during his claimed jump school training in Fort Benning, Georgia in 1977.  Note that the Veteran's service treatment records include a June 1977 ROTC cadet examination.  If such service is verified, also request his complete service medical and personnel records.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.  

2.  The AOJ should contact Defense Finance and Accounting Service (DFAS) and request the Veteran's military pay records dating from January 1977 to July 1978 to verify the specific dates of any period(s) of ACDUTRA or INACDUTRA service.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

3.  The AOJ should obtain any of the Veteran's outstanding treatment records for his hypertension and right knee disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file or virtual record.  

4.  After the above development has been completed, the AOJ should schedule for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected hypertension as well as the nature and etiology of any right hip disability.  

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

The examiner is asked to address the following: 

a. For his HYPERTENSION, the VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected hypertension, in accordance with the criteria set forth at 38 C.F.R. § 4.104, Diagnostic Code 7101.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

b. FOR his RIGHT HIP, the examiner should answer whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability is related to his active duty service or any period of ACDUTRA or INACDUTRA?

The examiner should consider and address the Veteran's report that he injured his right hip in 1977 following a fall on his right leg after a parachute jump. 

The examiner should consider and address the January 2009 statement of Dr. Little who opined that the Veteran's early degenerative joint disease was probably the result of stress placed on the lower extremity joints during training and jumps.  

In providing the requested opinions, the examiner is reminded that a complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.  

5.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



